DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant claims continuation priority to application 14/836,477 (now Patent No. 10,580,063), filed on 8/26/2015.  

Information Disclosure Statement
The IDS submitted on 8/25/2020 has been considered. 

Duplicate Claims Warning
Applicant is advised that should claim 10 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "the primary payment type" in line 9.  There is insufficient antecedent basis for this limitation in the claim. . For purposes of compact prosecution, Examiner will examine the limitation to read as “a primary payment type”. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the instant case, claims 1-18 are directed to systems, claim 19 is directed to a process, and claim 20 is directed to a manufacture (see MPEP 2106.03). Claims 1, 19, and 20 are parallel in nature, therefore, the analysis will use claim 19 as a representative claim. 
	While the claims fall within statutory categories, under revised step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claim 19 (representative) recites the abstract idea of “facilitating product ordering between a merchant and a user”.
Specifically, claim 19 (representative) recites “receiving, using a… messaging… system, a message from a user handle directed to a merchant handle associated with a particular merchant, the message comprising an order code comprising a particular string of characters that is associated with a stored product order associated with the user handle and the particular merchant; identifying the product order and corresponding order details based on the user handle, the merchant handle, and the order code received from the user handle; detecting a first messaging protocol associated with the user handle; determining a first message format for outgoing messages from the messaging system to the user handle based on the detected first messaging protocol; transmitting to the user handle… an order confirmation message comprising at least some of the order details of the product order, wherein the order confirmation message is formatted in the first message format; receiving,… a user confirmation message from the user handle; detecting a second messaging protocol associated with the merchant handle; determining a second message format for outgoing messages from the messaging system to the 
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 19 recites the abstract idea of “facilitating product ordering between a merchant and a user”, as noted above. These concepts are considered to be certain methods of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. In this case, the abstract ideas recited in claims 1, 19, and 20 are certain methods of organizing human activity because the systems/method/manufacture provide communication between a user and a merchant to order a product. Ordering products is a commercial or legal interaction because it is an advertising, marketing or sales activities or behaviors. Thus, claims 1, 19, and 20 recite abstract ideas.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claims 1, 19, and 20 includes additional elements such as mobile ordering, a messaging interface, at least one memory that stores computer-executable instructions, at least one processor, computer-implemented, a messaging computing system, and a computer program product embodied on a computer readable medium comprising instructions. Although the claims recite these additional elements, the additional elements merely amount to no more than an instruction to apply the abstract idea on a computer, or 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment. The invention as claimed merely automates “facilitating product ordering between a merchant and a user” (i.e., the abstract idea) (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea. Accordingly claims 1, 19, and 20 are ineligible.
Dependent claim(s) 2 and 5-18 do not aid in the eligibility of independent claim 1 as they merely act to provide further embellishments of the abstract idea recited in claim 1. Accordingly, claim(s) 2 and 5-18 is/are ineligible.
a point of sale device, a short message service (SMS) protocol, an instant message service protocol, and a social network message service protocol. Although reciting these additional elements, the additional elements do not integrate the judicial exception into a practical application of that judicial exception because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea and/or they do no more than generally link the use of the judicial exception to a particular technological environment or field of use. Additionally, the additional elements do not amount to significantly more than the abstract idea because the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment and do not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claims as being significantly more than the underlying abstract idea. Accordingly claims 3 and 4 are ineligible.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 8, 9, 13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kargman (US 2002/0049644 A1) in view of Asher et al. (US 2007/0106568 A1).

Regarding claim 1, Kargman discloses a messaging system for mobile ordering (abstract), the messaging system comprising:
	a messaging interface (Figs. 1 and 6; ¶¶0012-0013, ¶¶0027-0029, ¶¶0036-0037, ¶¶0042-0043, ¶¶0046-0047, and ¶0051); 
	at least one memory that stores computer-executable instructions (Figs. 1 and 6; ¶¶0012-0013, ¶¶0027-0029, ¶¶0036-0037, ¶¶0042-0043, ¶¶0046-0047, and ¶0051); and
	at least one processor configured to access the memory (Fig. 1; ¶¶0012-0013, ¶¶0027-0029, ¶¶0032-0037, ¶¶0042-0043, ¶¶0046-0047, and ¶0051), wherein the at least one processor is further configured to execute the computer-executable instructions to:
		receive, using the messaging interface, a message from a user handle directed to a merchant handle associated with a particular merchant (Figs. 3a-3c, Fig. 6; ¶¶0030-0032 [Destination ID associated with vendor system]), the message comprising an order code (Figs. 1-5; ¶¶0029-0033 in view of ¶0035) comprising a particular string of characters that is associated with a stored product order associated with the user handle and the particular merchant (¶Fig. 3c; ¶0032 [ASCII characters is comparable to a particular string of characters] in view of ¶¶0034-0035);
		identify the product order and corresponding order details based on the user handle, the merchant handle, and the order code received from the user handle (Figs. 2-4, 6; ¶0014, ¶¶0029-0041, and ¶¶0047-0053 [transaction code]);
		detect a first messaging protocol associated with the user handle (¶0035 in view of ¶0046);
		determine a first message format for outgoing messages from the messaging system to the user handle based on the detected first messaging protocol (¶0035 in view of ¶0046 and ¶¶0051-0052); 
		transmit to the user handle, using the messaging interface, an order confirmation message comprising at least some of the order details of the product order (Fig. 5, element 560; ¶0043 in view of ¶0035), wherein the order confirmation message is formatted in the first message format (¶0035 in view of ¶0046 and ¶¶0051-0052);
		receive, using the user handle using the messaging interface, a user confirmation message (Fig. 5, element 560; ¶0043 in view of ¶0035);
		determine a second message format for outgoing messages from the messaging system to the merchant handle (Fig. 1; ¶0033, ¶0035, ¶¶0039-0041); and
		transmit, using the messaging interface, an order message comprising the product order to the merchant handle (Figs. 1-5; ¶¶0030-0041 and ¶0048 in view of ¶0002).
detecting a second messaging protocol associated with the merchant handle and determine a second message format for outgoing messages from the messaging system to the merchant handle based on the detected second messaging protocol. In the field of ordering products using instant messaging or other tokenized representation of order elements (abstract), Asher et al., hereinafter Asher, teaches detecting a second messaging protocol associated with the merchant handle and determine a second message format for outgoing messages from the messaging system to the merchant handle based on the detected second messaging protocol (Figs. 1-3; ¶¶0234-0257). The step of Asher is applicable to the system of Kargman as they share characteristics and capabilities, namely, they are directed to processing orders over the internet. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the order processing as taught by Kargman with the merchant messaging protocols as taught by Asher. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Kargman in order to submit the order information in the vendor’s format (¶0236).

Regarding claim 3, Kargman in view of Asher teaches the system of claim 1, Kargman further discloses wherein transmitting the product order to the particular merchant comprises providing the product order to a point of sale device of the particular merchant (¶¶0039-0040 and ¶0048).  

Regarding claim 4, Kargman in view of Asher teaches the system of claim 1, Kargman further discloses wherein one or both of the first messaging protocol and the second messaging protocol comprise a short message service (SMS) protocol, an instant message service protocol, or a social network message service protocol (¶0035).

Regarding claim 8, Kargman in view of Asher teaches the system of claim 1, Kargman further discloses wherein the at least one processor is further configured to execute the computer-executable instructions to: enroll a user for use with the messaging system by creating a user account for the user (Figs. 1-3 and 6; ¶¶0029-0032, ¶¶0035-0036, ¶¶0047-0053), wherein the user account comprises the user handle that serves as a message delivery address for the user within the messaging system (Figs. 1-3 and 6; ¶¶0050-0053 [telephone number or internet address of cellular telephone], ¶¶0035-0036). 

Regarding claim 9, Kargman in view of Asher teaches the system of claim 1, Kargman further discloses wherein the order details comprise one or more of a product, an order processing preference, a price, and a payment type (¶0047 and ¶0049). 

Regarding claim 13, Kargman in view of Asher teaches the system of claim 1, Kargman further discloses wherein the at least one processor is further configured to execute the computer-executable instructions to: generate, by the messaging system, the merchant handle (¶0032).

Regarding claim 17, Kargman in view of Asher teaches the system of claim 1, Kargman further discloses wherein the order code comprise an alphanumeric identifier (¶Fig. 3c; ¶0032). 

Regarding claim 18, Kargman in view of Asher teaches the system of claim 1, Kargman further discloses wherein the order code is generated by the messaging system (¶0032, ¶0035, ¶¶0051-0052). 


Regarding claims 19 and 20, the claims disclose substantially the same limitations, as claim 1, except claim 19 is directed to a process and claim 20 is directed to a manufacture. The added element of a “computer readable medium comprising instructions” is also taught by Kargman (Figs. 1 and 6; ¶¶0012-0013, ¶¶0027-0029, ¶¶0036-0037, ¶¶0042-0043, ¶¶0046-0047, and ¶0051). All of the additional limitations as recited have been analyzed and rejected with respect to claim 1, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claims 19 and 20 are rejected for the same rational over the prior art cited in claim 1.


Claims 2, 10-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kargman in view of Asher and Wildman et al. (US 2008/0040233 A1).

Regarding claim 2, Kargman in view of Asher teaches the system of claim 1. While Kargman discloses receiving, using the user handle using the messaging interface, a user confirmation message (Fig. 5, element 560; ¶0043 in view of ¶0035), Kargman in view of Asher does not explicitly teach wherein receiving a user confirmation message from the user handle comprises receiving instructions to change one or more of the order details. In the field of mobile order fulfillment systems (abstract), Wildman et al., hereinafter Wildman, teaches a user account with various order codes in which a user can order the specified product by sending an SMS message with the order code to the order processing server. The SMS message can include a modification to the order and a SMS message from the user can cancel a confirmed or modified order (Figs. 9 and 10; ¶0014, ¶0027, ¶0041, ¶¶0055-0056). The step of Wildman is applicable to the system of Kargman in view of Asher as they share characteristics and capabilities, namely, they are directed to processing orders over the internet. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the order processing as taught by Kargman in view of Asher with the modified orders as taught by Wildman. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Kargman in view of Asher in order to allow a user to modify an order to specify information not in the order codes (¶0027).

Regarding claim 10, Kargman in view of Asher teaches the system of claim 1. While Kargman discloses initially configuring the order codes (¶0045), Kargman in view of Asher does not explicitly disclose wherein the at least one processor is further configured to execute the computer-executable instructions to: receive a message from the user handle that includes instructions to use the particular string of characters as the order code that is associated with the order details for the particular merchant. In the field of mobile order fulfillment systems (abstract), Wildman teaches receiving a message from a user device that includes instructions to use a particular string of characters as an order code that is associated with the order details (Fig. 4; ¶¶0026-0027 and ¶¶0029-0030 in view of ¶0020 and ¶0023). The step of Wildman is applicable to the system of Kargman in view of Asher as they share characteristics and capabilities, namely, they are directed to processing orders over the internet. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the order processing as taught by Kargman in view of Asher with the specified order codes as taught by Wildman. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Kargman in view of Asher in order to allow a user to define and specify order codes (¶0023 and ¶0027). 

Regarding claim 11, Kargman in view of Asher teaches the system of claim 1. While Kargman discloses a stored user account (¶0037, ¶0043), Kargman in view of Asher does not explicitly teach wherein the at least one processor is further configured to execute the computer-executable instructions to: transmit, using the messaging interface, an enrollment message to the user, wherein the enrollment message is directed to the user by the user handle. In the field of mobile order fulfillment systems (abstract), Wildman teaches transmit, using the messaging interface, an enrollment message to the user, wherein the enrollment message is directed to the user by the user handle (Fig. 2; ¶¶0024-0025). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the order processing as taught by Kargman in view of Asher with the enrollment message as taught by Wildman. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Kargman in view of Asher in order to attempt to verify and/or activate the mobile device and confirming the proper setup of the communications between the order processing server and the mobile device (¶0025). 



Regarding claim 12, Kargman in view of Asher and Wildman teaches the system of claim 11. Wildman further teaches the enrollment message comprises a confirmation of the creation of the user account and the user handle (Fig. 2; ¶¶0024-0025). The motivation for making this modification to the teachings of Kargman in view of Asher are the same as that set forth above, in the rejection of claim 11.

Regarding claim 14, Kargman in view of Asher teaches the system of claim 1. While Kargman discloses receiving, using the user handle using the messaging interface, a user confirmation message (Fig. 5, element 560; ¶0043 in view of ¶0035) and messages to the user handle are formatted in the first message format (¶0035 in view of ¶0046 and ¶¶0051-0052), Kargman in view of Asher does not explicitly teach wherein the at least one processor is further configured to execute the computer-executable instructions to: receive, using the messaging interface, a modification to the product order from the particular merchant; transmit to the user handling, using the messaging interface, an order status message, the order status message comprising the modification of the product order; and receive, from the user handle, using the messaging interface, a response to the order status message.  In the field of mobile order fulfillment systems (abstract), Wildman teaches receiving, using the messaging interface, a modification to the product order from the merchant and provide to the user handle, using the messaging interface, an order status message, the order status message comprising the modification to the product order (Fig. 9; ¶0047 and ¶0052), and receiving, using the messaging interface, a response to the order status message from the user handle (¶¶0050-0052). The step of Wildman is applicable to the system of Kargman in view of Asher as they share characteristics and capabilities, namely, they are directed to processing orders over the internet. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the order processing as taught by Kargman in view of Asher with the order modification as taught by Wildman. One of ordinary skill in the art at the time of filing would 

Regarding claim 15, Kargman in view of Asher teaches the system of claim 1. While Kargman discloses initially configuring the order codes (¶0045), Kargman in view of Asher does not explicitly disclose wherein the at least one processor is further configured to execute the computer-executable instructions to: receive a message from the user handle that includes instructions to use the particular string of characters as the order code that is associated with the order details for the particular merchant. In the field of mobile order fulfillment systems (abstract), Wildman teaches receiving a message from a user device that includes instructions to use a particular string of characters as an order code that is associated with the order details (Fig. 4; ¶¶0026-0027 and ¶¶0029-0030 in view of ¶0020 and ¶0023). The step of Wildman is applicable to the system of Kargman in view of Asher as they share characteristics and capabilities, namely, they are directed to processing orders over the internet. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the order processing as taught by Kargman in view of Asher with the specified order codes as taught by Wildman. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Kargman in view of Asher in order to allow a user to define and specify order codes (¶0023 and ¶0027).

Regarding claim 16, Kargman in view of Asher teaches the system of claim 1. While Kargman discloses receiving a message comprising the order code from the user handle directed to the merchant handle (Figs. 1-5; ¶¶0029-0033 in view of ¶0035), and communicating the product order to the merchant (Figs. 1-5; ¶¶0033-0030041 in view of ¶0002), Kargman in view of Asher does not explicitly teach wherein the at least one processor is further configured to execute the computer-executable instructions to: receive, from the user handle, via the messaging interface, a requested fulfillment time of the product order associated with the order code, wherein communicating the product order to the particular merchant comprises communicating the requested fulfillment time to the particular merchant. In the field of mobile order fulfillment systems (abstract), Wildman teaches receiving a message comprising the order code and a requested fulfillment time of the product order associated with the order code (Fig. 9 and Tables 1 and 2; ¶¶0026-0027, ¶¶0035-0036, ¶0038) and communicating the product order and the requested fulfillment time to the merchant (Fig. 9 and Tables 5 and 6; ¶¶0042-0044). The step of Wildman is applicable to the system of Kargman in view of Asher as they share characteristics and capabilities, namely, they are directed to processing orders over the internet. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the order processing as taught by Kargman in view of Asher with the requested fulfillment time as taught by Wildman. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Kargman in view of Asher in order to allow a user to specify information that is not in the pre-stored order codes (¶0023 and ¶0027).


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kargman in view of Asher and Fitzgerald et al. (US 2006/0006226 A1). 

Regarding claim 5, Kargman in view of Asher teaches the system of claim 1. While Kargman discloses wherein the product order is associated with a payment type (¶0037), Kargman in view of Asher does not explicitly teach the at least one processor is further configured to execute the computer-executable instructions to: transmit an authorization request to a financial institution, the authorization request comprising payment details associated with the payment type. In the field of facilitating credit card transactions (abstract), Fitzgerald et al., hereinafter Fitzgerald, teaches communicating an authorization request to a financial institution, the authorization request comprising payment details associated with the payment type (Fig. 1; ¶0039 in view of ¶0074). The step of Fitzgerald is applicable to the system of Kargman in view of Asher as they share characteristics and capabilities, namely, they are directed to processing orders over the internet. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the payment means as taught by Kargman in view of Asher with the authorization request as taught by Fitzgerald. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Kargman in view of Asher in order provide the merchant with an account identifier (credit card or debit card number, bank account number associated with a check, vendor's customer account, etc.) through which payment can be authorized and funds can be transferred (¶0003).

Regarding claim 6, Kargman in view of Asher and Fitzgerald teaches the system of 5. Fitzgerald further teaches wherein the at least one processor is further configured to execute the computer-executable instructions to: receive an authorization approval from the financial institution; and transmit, via the messaging interface, an authorization approval message comprising at least a subset of the authorization approval to the merchant handle (Fig. 1; ¶0039 in view of ¶0074). The motivation for making this modification to the teachings of Kargman in view of Asher are the same as that set forth above, in the rejection of claim 5.

Regarding claim 7, Kargman in view of Asher and Fitzgerald teaches the system of 5. Fitzgerald further teaches wherein:
	 the authorization request is a first authorization request (Fig. 1; ¶0039 in view of ¶0074); 
	the product order is further associated with a default backup payment type (Fig. 1; ¶0039 in view of ¶0074 [another account for payment is comparable with default backup payment type]); and
	the processor is further configured to execute the computer-executable instructions to:
		receive an authorization denial from the financial institution (¶0074); and
		transmit, using the messaging interface, a second authorization request associated with the default backup payment type upon receipt of the authorization denial associated with a primary payment type (Fig. 1; ¶0039 in view of ¶0074). 

The motivation for making this modification to the teachings of Kargman in view of Asher are the same as that set forth above, in the rejection of claim 5.


Examiner’s Comment

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Reference U of the Notice of References Cited “PAPA, WHAT'S NEXT? TEXT! PAPA JOHN'S PIZZA FIRST WITH TEXT ORDERING OPTION” teaches customers registering and storing their favorite orders, delivery, and payment preferences, texting codes to a specific number, receiving a text confirmation of their order, and once confirmed the closest restaurant process the order. 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519.  The examiner can normally be reached on Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625

/LINDSEY B SMITH/Examiner, Art Unit 3625           

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625